Exhibit 10.40

 

DOE F 4600.1#    U.S. DEPARTMENT OF ENERGY    (7/05)    NOTICE OF FINANCIAL
ASSISTANCE AWARD   

Under the authority of Public Law   95-91 DOE Organization Act , as amended by
PL 109-58 Energy Policy Act 2005                                        
                                

 

 

1.

 

 

PROJECT TITLE “Long-Term Carbon Injection Field Test
for >90% Mercury Removal for a PRB Unit with a Spray
Drier and Fabric Filter”

 

 

 

2.

 

 

INSTRUMENT TYPE

 

  ¨  GRANT                x  COOPERATIVE AGREEMENT

 

3.

 

 

RECIPIENT (Name, address, zip code)

  ADA-ES, Inc.

  8100 South Park Way, Unit B

  Littleton, CO 80120

 

 

4.

 

 

INSTRUMENT NO.

  DE-FC26-06NT42774

 

 

5.

  

 

AMENDMENT NO.

  A000

   

 

6.

 

 

BUDGET PERIOD

 

 

7.

  

 

PROJECT PERIOD

                    

FROM:5/1/06    THRU:5/31/07

 

       FROM:5/1/06    THRU:10/31/08

 

 

8.

 

 

RECIPIENT PROJECT DIRECTOR (Name, phone and E-mail)

 

 

10.

 

 

TYPE OF AWARD

 

  Sharon Sjostrom

  303-339-8856

  

sharons@adaes.com

Fax: 303-734-0330

   

 

  x  NEW                ¨  CONTINUATION        ¨  RENEWAL

 

  ¨  REVISION        ¨   INCREMENTAL FUNDING

 

9.

 

 

RECIPIENT BUSINESS OFFICER (Name, phone and E-mail)

            

  Chuck Hoelzel

  303-339-8870

  

chuckh@adaes.com

Fax: 303-734-0330

                

 

11.

 

 

DOE PROJECT OFFICER (Name, address, phone and E-mail)

National Energy Technology Laboratory

ATTN: Andrew O’Palko, MS C04

3610 Collins Ferry Road, P. O. Box 880

Morgantown, WV 26507-0880

304-285-4715                        andrew.opalko@netl.doe.gov

 

 

 

12.

 

 

ADMINISTERED FOR DOE BY (Name, address, phone and E-mail)

National Energy Technology Laboratory

ATTN: Bonnie Dowdell, MS 921-107

626 Cochrans Mill Road, P. O. Box 10940

Pittsburgh, PA 15236-0940

412-386-5879                    bonnie.dowdell@netl.doe.gov

 

 

13.

 

 

RECIPIENT TYPE

  ¨  STATE GOV’T    ¨  INDIAN TRIBAL GOV’T      ¨  HOSPITAL      x  FOR PROFIT
    ORGANIZATION      ¨  INDIVIDUAL        ¨  LOCAL GOV’T   

¨  INSTITUTION OF
    HIGHER EDUCATION

 

     ¨  OTHER NONPROFIT
    ORGANIZATION      x  C    ¨  P    ¨  SP     

x  OTHER (Specify)

    Small Business

    

 

14.

 

 

ACCOUNTING AND APPROPRIATIONS DATA:

   15.  EMPLOYER I.D. NUMBER      150 2006 31 220311 6100000 25500 1610241   

a. TIN: 84-1341182

b. DUNS:  133314067

      

 

16.

 

 

BUDGET AND FUNDING INFORMATION

 

          

 

a. CURRENT BUDGET PERIOD INFORMATION

 

 

b. CUMULATIVE DOE OBLIGATIONS

 

(1)   DOE Funds Obligated This Action    $ 409,507        (1)    This Budget
Period    $ 409,507                           (2)   DOE Funds Authorized for
Carry Over    $ 0           [Total of lines a.(1) and a.(3)]                   
      (3)   DOE Funds Previously Obligated in this Budget Period    $ 0       
                            (4)   DOE Share of Total Approved Budget    $
1,049,936        (2)    Prior Budget Periods    $ 0                          
(5)   Recipient Share of Total Approved Budget    $ 349,977                    
               (6)   Total Approved Budget    $     1,399,913        (3)   
Project Period to Date    $         409,507                                     
             

[Total of lines b.(1) and b.(2)]

 

      

 

17.

 

 

TOTAL ESTIMATED COST OF PROJECT, INCLUDING DOE FUNDS TO FFRDC: $ 3,230,046
($2,422,536 DOE)



 

   

(This is the current estimated cost of the project. It is not a promise to award
nor an authorization to expend funds in this amount.)

 

 



 

18

 

 

AWARD AGREEMENT TERMS AND CONDITIONS



 

  This award/agreement consists of this form plus the following:     a. Special
terms and conditions.     b. Applicable program regulations (specify)
                                                                             
     (Date)                                         
                                        .     c. DOE Assistance Regulations, 10
CFR Part 600at http://ecfr.gpoaccess.gov or, if the award is a grant to a
Federal Demonstration Partnership (FDP) institution, the FDP Terms & Conditions
and the DOE FDP Agency Specific Requirements at
http://www.nsf.gov/awards/managing/fed_dem_part.jsp.      d. DOE and ADA-ES
agree that ADA-ES’ original application dated September 15, 2005, has been
approved by DOE and is incorporated into the Cooperative Agreement.      

e. National Policy Assurances to Be Incorporated as Award Terms in effect on
date of award at http://grants.pr.doe.gov.

 

 



 

 

19.

 

 

 

REMARKS





 

This Financial Assistance Award is Subject to the Terms and Conditions Contained
in Parts 1 through 5, attached hereto.

SEE CONTINUATION PAGES

 

 

 



 

20.

 

 

EVIDENCE OF RECIPIENT ACCEPTANCE

  21.    AWARDED BY                 /s/ Richard Schlager    04-20-06     
                            /s/ Raymond D. Johnson    03-30-06     (Signature of
Authorized Recipient Official)    (Date)      (Signature)    (Date )  
            Richard Schlager                                       Raymond D.
Johnson          (Name)         (Name)                  Vice President of
Administration                                       Contracting Officer       
  (Title)         (Title)   

 

 

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

FACE PAGE - DOE FORM 4600.1    ATTACHMENT 1 – SPECIAL TERMS AND CONDITIONS    3
1.    RESOLUTION OF CONFLICTING CONDITIONS (OCT 2004)    3 2.    PAYMENT
PROCEDURES – REIMBURSEMENT THROUGH THE AUTOMATED STANDARD APPLICATION FOR
PAYMENTS (ASAP) SYSTEM (OCT 2004)    3 3.    COST SHARING (OCT 2004)    3 4.   
INCREMENTAL FUNDING (OCT 2004)    4 5.    STATEMENT OF FEDERAL STEWARDSHIP (OCT
2004)    4 6.    STATEMENT OF SUBSTANTIAL INVOLVEMENT (OCT 2004)    4 7.    SITE
VISITS (OCT 2004)    5 8.    REPORTING REQUIREMENTS (OCT 2004)    5 9.   
PUBLICATIONS (OCT 2004)    6 10.    FEDERAL, STATE, AND MUNICIPAL REQUIREMENTS
(OCT 2004)    6 11.    INTELLECTUAL PROPERTY PROVISIONS (OCT 2004)    6 12.   
CONTACT INFORMATION FOR INTELLECTUAL PROPERTY MATTERS (NOV 2005)    6 13.   
NATIONAL SECURITY: CLASSIFIABLE RESULTS ORIGINATING UNDER AN AWARD (OCT 2004)   
6 14.    CONTINUATION APPLICATION AND FUNDING (OCT 2004)    8 15.    NATIONAL
ENVIRONMENTAL POLICY ACT (NEPA) REQUIREMENTS (OCT 2004)    8 16.    LOBBYING
RESTRICTIONS (OCT 2004)    8 17.    ANNUAL INDIRECT COST PROPOSAL AND
RECONCILIATION (OCT 2004)    8 18.    NETL SPECIAL TERMS AND CONDITIONS    9   
PERFORMANCE OF WORK IN THE U.S.    9    LIMITATION ON PERFORMANCE AND MAXIMUM
GOV’T. LIABILITY    9    DECISION POINT    10 ATTACHMENT 2 - INTELLECTUAL
PROPERTY PROVISIONS    11 1.    INTELLECTUAL PROPERTY PROVISIONS    11 2.   
LIMITED RIGHTS DATA (JAN 2004)    22 ATTACHMENT 3 – STATEMENT OF PROJECT
OBJECTIVES    24 ATTACHMENT 4 - FEDERAL ASSISTANCE REPORTING CHECKLIST    30
ATTACHMENT 5 – BUDGET PAGE(S)    44

 

2



--------------------------------------------------------------------------------

ATTACHMENT I—SPECIAL TERMS AND CONDITIONS

 

1. RESOLUTION OF CONFLICTING CONDITIONS (OCT 2004)

Any apparent inconsistency between Federal statutes and regulations and the
terms and conditions contained in this award must be referred to the DOE Award
Administrator identified in Block 12 of the Notice of Financial Assistance Award
for guidance.

 

2. PAYMENT PROCEDURES – REIMBURSEMENT THROUGH THE AUTOMATED STANDARD APPLICATION
FOR PAYMENTS (ASAP) SYSTEM (OCT 2004)

 

a. Method of Payment. Payment will be made by reimbursement through the
Department of Treasury’s ASAP system.

 

b. Requesting Reimbursement. Requests for reimbursements must be made through
the ASAP system. Your requests for reimbursement should coincide with your
normal billing pattern, but not more frequently than every two weeks. Each
request must be limited to the amount of disbursements made for the federal
share of direct project costs and the proportionate share of allowable indirect
costs incurred during that billing period.

 

c. Adjusting payment requests for available cash. You must disburse any funds
that are available from repayments to and interest earned on a revolving fund,
program income, rebates, refunds, contract settlements, audit recoveries,
credits, discounts, and interest earned on any of those funds before requesting
additional cash payments from DOE.

 

d. Payments. All payments are made by electronic funds transfer to the bank
account identified on the ASAP Bank Information Form that you filed with the
U.S. Department of Treasury.

 

3. COST SHARING (OCT 2004)

 

a. Notwithstanding the recipient’s cost share described below in paragraph b,
you must cost share a minimum of 25 percent of the total allowable Project Costs
(Total allowable Project Costs are the sum of the Government share and the
Recipient share of allowable project costs). Your cost share must come from
non-Federal sources. By accepting federal funds under this award, you agree that
you are liable for your percentage share of the total allowable Project Costs
incurred even if the project is terminated early or is not funded to its
completion.

 

b. Total Estimated Project Cost is the sum of the Government share and Recipient
share of the estimated project costs. This cost is shared as follows:

 

Budget
Period No.

  Budget
Period Start
Date   Government
Share     Recipient
Share         Total Estimated    
Cost 1   5/1/06   $ 1,049,936   75 %   $ 349,977   25 %   $ 1,399,913 2   6/1/07
  $ 1,372,600   75 %     457,533   25 %   $ 1,830,133 Total Project     $
2,422,536   75 %   $ 807,510   25 %   $ 3,230,046

 

3



--------------------------------------------------------------------------------

c. If you discover that you may be unable to provide cost sharing of at least
the amount identified in paragraph b of this article, you should immediately
provide written notification to the DOE Award Administrator identified in Block
12 of the Notice of Financial Assistance Award indicating whether you will
continue or phase out the project. If you plan to continue the project, the
notification must describe how replacement cost sharing will be secured.

 

d. You must maintain records of all project costs that you claim as cost
sharing, including in-kind costs, as well as records of costs to be paid by DOE.
Such records are subject to audit.

 

e. Failure to provide the cost sharing required by this article may result in
the subsequent recovery by DOE of some or all the funds provided under the
award.

 

4. INCREMENTAL FUNDING (OCT 2004)

This budget period is funded on an incremental basis. The maximum obligation of
the DOE is limited to the amount shown in Block 16.b. (3) “CUMULATIVE DOE
OBLIGATIONS Project Period to Date” on the Notice of Financial Assistance Award.
You are not obligated to continue performance of the project beyond the total
amount shown in Block 16.b. (3) and your pro rata share of the project costs, if
cost sharing is required. Subject to the availability of additional funds, DOE
anticipates obligating the total amount shown in Block 16.a. (4) for the current
budget period.

 

5. STATEMENT OF FEDERAL STEWARDSHIP (OCT 2004)

DOE will exercise normal Federal stewardship in overseeing the project
activities performed under this award. Stewardship activities include, but are
not limited to, conducting site visits; reviewing performance and financial
reports; providing technical assistance and/or temporary intervention in unusual
circumstances to correct deficiencies which develop during the project; assuring
compliance with terms and conditions; and reviewing technical performance after
project completion to insure that the award objectives have been accomplished.

 

6. STATEMENT OF SUBSTANTIAL INVOLVEMENT (OCT 2004)

RECIPIENT’S RESPONSIBILITIES. The Recipient is responsible for:

Performing the activities supported by this award, including providing the
required personnel, facilities, equipment, supplies and services;

Defining approaches and plans, submitting the plans to DOE for review, and
incorporating DOE comments;

Managing and conducting the project activities;

Attending program review meetings and reporting project status when requested by
the DOE Project Officer;

Submitting technical reports and incorporating DOE comments; and;

 

4



--------------------------------------------------------------------------------

Presenting the project results at appropriate technical conferences or meetings
as directed by the DOE Project Officer.

DOE RESPONSIBILITIES. DOE is responsible for:

Reviewing in a timely manner project plans, including technology transfer plans,
and recommending alternate approaches effort if the plans do not address
critical programmatic issues;

When necessary, conducting program review meetings to ensure adequate progress
and that the work accomplishes the program and project objectives. Recommending
alternate approaches or shifting work emphasis, if needed;

Promoting and facilitating technology transfer activities, including
disseminating program results through presentations and publications; and

Serving as scientific/technical liaison between awardees and other program or
industry staff.

Reviewing and concurring with ongoing technical performance to ensure that
adequate progress has been obtained within the current activities/tasks
authorized by DOE before work can commence on subsequent activities/tasks as
addressed within the “DECISION POINT” and “CONTINUATION APPLICATION AND FUNDING”
provisions of this Cooperative Agreement.

 

7. SITE VISITS (OCT 2004)

DOE’s authorized representatives have the right to make site visits at
reasonable times to review project accomplishments and management control
systems and to provide technical assistance, if required. You must provide and
must require your subawardees to provide reasonable facilities and assistance
for the safety and convenience of the government representatives in the
performance of their duties. All site visits and evaluations must be performed
in a manner that does not unduly interfere with or delay the work.

 

8. REPORTING REQUIREMENTS (OCT 2004)

 

a. Requirements. The reporting requirements for this award are identified on the
Federal Assistance Reporting Checklist, DOE F 4600.2, attached to this award.
Failure to comply with these reporting requirements is considered a material
noncompliance with the terms of the award. Noncompliance may result in
withholding of future payments, suspension or termination of the current award,
and withholding of future awards. A willful failure to perform, a history of
failure to perform, or unsatisfactory performance of this and/or other financial
assistance awards, may also result in a debarment action to preclude future
awards by Federal agencies.

 

b.

Dissemination of scientific/technical reports. Scientific/technical reports
submitted under this award will be disseminated on the Internet via the DOE
Information Bridge (www.osti.gov/bridge), unless the report contains patentable
material, protected data or SBIR/STTR data. In addition, these reports must not
contain any limited rights data (proprietary data), classified information,
information subject to export control classification, or other information not
subject to release. Citations for journal articles

 

5



--------------------------------------------------------------------------------

 

produced under the award will appear on the DOE Energy Citations Database
(www.osti.gov/energycitations).

 

9. PUBLICATIONS (OCT 2004)

 

a. You are encouraged to publish or otherwise make publicly available the
results of the work conducted under the award.

 

b. An acknowledgment of Federal support and a disclaimer must appear in the
publication of any material, whether copyrighted or not, based on or developed
under this project, as follows:

Acknowledgment: “This material is based upon work supported by the Department of
Energy under Award Number DE-FC26-06NT42774.”

Disclaimer: “This report was prepared as an account of work sponsored by an
agency of the United States Government. Neither the United States Government nor
any agency thereof, nor any of their employees, makes any warranty, express or
implied, or assumes any legal liability or responsibility for the accuracy,
completeness, or usefulness of any information, apparatus, product, or process
disclosed, or represents that its use would not infringe privately owned rights.
Reference herein to any specific commercial product, process, or service by
trade name, trademark, manufacturer, or otherwise does not necessarily
constitute or imply its endorsement, recommendation, or favoring by the United
States Government or any agency thereof. The views and opinions of authors
expressed herein do not necessarily state or reflect those of the United States
Government or any agency thereof.”

 

10. FEDERAL, STATE, AND MUNICIPAL REQUIREMENTS (OCT 2004)

You must obtain any required permits and comply with applicable federal, state,
and municipal laws, codes, and regulations for work performed under this award.

 

11. INTELLECTUAL PROPERTY PROVISIONS (OCT 2004)

The intellectual property provisions applicable to this award are provided as an
attachment to this award or are referenced in Block 19 of the Notice of
Financial Assistance Award.

 

12. CONTACT INFORMATION FOR INTELLECTUAL PROPERTY MATTERS (NOV 2005)

Questions regarding intellectual property matters should be referred to the
Patent Counsel designated as the service provider for the DOE office that issued
the award. The List of IP Service Providers is found at
http://www.gc.doe.gov/gcmain.html, click on Intellectual Property and Laboratory
Partnering, and then click on List of IP Service Providers.

 

13. NATIONAL SECURITY: CLASSIFIABLE RESULTS ORIGINATING UNDER AN AWARD (OCT
2004)

 

a.

This award is intended for unclassified, publicly releasable research. You will
not be granted access to classified information. DOE does not expect that the
results of the research project will involve classified information. Under
certain circumstances, however, a classification review of information
originated under the award may be

 

6



--------------------------------------------------------------------------------

 

required. The Department may review research work generated under this award at
any time to determine if it requires classification.

 

b. Executive Order 12958 (60 Fed. Reg. 19,825 (1995)) states that basic
scientific research information not clearly related to the national security
shall not be classified. Nevertheless, some information concerning (among other
things) scientific, technological, or economic matters relating to national
security or cryptology may require classification. If you originate information
during the course of this award that you believe requires classification under
this Executive order, you must promptly:

 

  1. Notify the DOE Project Officer identified in Block 11 and the DOE Award
Administrator identified in Block 12 of the Notice of Financial Assistance
Award;

 

  2. Submit the information by registered mail directly to the Director, Office
of Classification and Information Control, SO-10.2; U.S. Department of Energy;
P.O. Box A; Germantown, MD 20875-0963, for classification review.

 

  3. Restrict access to the information to the maximum extent possible until you
are informed that the information is not classified, but no longer than 30 days
after receipt by the Director, Office of Classification and Information Control.

 

c. If you originate information concerning the production or utilization of
special nuclear material (i.e., plutonium, uranium enriched in the isotope 233
or 235, and any other material so determined under section 51 of the Atomic
Energy Act) or nuclear energy, you must:

 

  1. Notify the DOE Project Officer identified in Block 11 and the DOE Award
Administrator identified in Block 12 of the Notice of Financial Assistance
Award.

 

  2. Submit the information by registered mail directly to the Director, Office
of Classification and Information Control, SO-10.2; U.S. Department of Energy;
P. O. Box A; Germantown, MD 20875-0963 for classification review within 180 days
of the date the recipient first discovers or first has reason to believe that
the information is useful in such production or utilization.

 

  3. Restrict access to the information to the maximum extent possible until you
are informed that the information is not classified, but no longer than 90 days
after receipt by the Director, Office of Classification and Information Control.

 

d. If DOE determines any of the information requires classification, you agree
that the Government may terminate the award by mutual agreement in accordance
with 10 CFR 600.25(d). All material deemed to be classified must be forwarded to
the DOE, in a manner specified by DOE.

 

e. If DOE does not respond within the specified time periods, you are under no
further obligation to restrict access to the information.

 

7



--------------------------------------------------------------------------------

14. CONTINUATION APPLICATION AND FUNDING (OCT 2004)

 

a. Continuation Application. A continuation application is a non-competitive
application for an additional budget period within a previously approved project
period. At least 90 days before the end of each budget period, you must submit
to the DOE Project Officer identified in Block 11 and the DOE Award
Administrator identified in Block 12 of the Notice of Financial Assistance Award
your continuation application, which includes the following information:

 

  1. A report on your progress towards meeting the objectives of the project,
including any significant findings, conclusions, or developments, and an
estimate of any unobligated balances remaining at the end of the budget period.
If the remaining unobligated balance is estimated to exceed 20 percent of the
funds available for the budget period, explain why the excess funds have not
been obligated and how they will be used in the next budget period.

 

  2. A detailed budget and supporting justification for the upcoming budget
period if additional funds are requested, a reduction of funds is anticipated,
or a budget for the upcoming budget period was not approved at the time of
award.

 

  3. A description of your plans for the conduct of the project during the
upcoming budget period, if there are changes from the DOE approved application.

 

b. Continuation Funding. Continuation funding is contingent on (1) availability
of funds; (2) satisfactory progress towards meeting the objectives of your
approved application; (3) submittal of required reports; and (4) compliance with
the terms and conditions of the award.

 

15. NATIONAL ENVIRONMENTAL POLICY ACT (NEPA) REQUIREMENTS (OCT 2004)

You are restricted from taking any action using Federal funds, which would have
an adverse affect on the environment or limit the choice of reasonable
alternatives prior to DOE providing either a NEPA clearance or a final NEPA
decision regarding this project. Prohibited actions include, but are not limited
to, demolition of existing buildings, site clearing, ground breaking,
construction, and/or detailed design. This restriction does not preclude you
from performing Task 1 (Site Coordination, Kick-Off Meetings, Develop Test Plan
and QA/QC Plan) or preliminary system design.

 

16. LOBBYING RESTRICTIONS (OCT 2004)

By accepting funds under this award, you agree that none of the funds obligated
on the award shall be expended, directly or indirectly, to influence
congressional action on any legislation or appropriation matters pending before
Congress, other than to communicate to Members of Congress as described in 18
U.S.C. 1913. This restriction is in addition to those prescribed elsewhere in
statute and regulation.

 

17. ANNUAL INDIRECT COST PROPOSAL AND RECONCILIATION (OCT 2004)

 

a. In accordance with the applicable cost principles, you must submit an annual
indirect cost proposal, reconciled to your financial statements, within six
months after the close of each fiscal year, unless you have negotiated a
predetermined or fixed indirect rate(s), or fixed amount for indirect or
facilities and administration (F&A) costs.

 

8



--------------------------------------------------------------------------------

b. You should submit your annual indirect cost proposal directly to the
cognizant agency for negotiating and approving indirect costs. If DOE is the
cognizant agency, send your proposal to the Cognizant Department of Energy
Office (CDO). If you do not have a cognizant agency or if you do not know your
DOE CDO, contact the DOE Award Administrator identified in Block 12 of the
Notice of Financial Assistance Award.

 

18. NETL SPECIAL TERMS AND CONDITIONS

 

a. DOCUMENTING TIMESHEET CHANGES

As a condition of this award, the Recipient agrees to address the deficiency
cited in the DCAA Audit Report No. 3121-2005B1031002 regarding their timekeeping
system. According to the audit findings, ADA-ES’ electronic timekeeping system
does not provide an audit trail (i.e., supporting documentation or an
explanation) for changes made to employee time records before supervisory
approval. Within 30 days from the date of this award, the Recipient shall submit
a written response, either in the form of a corrective action plan to mitigate
or rectify this deficiency, or a rebuttal to the audit findings and
recommendations. Failure to respond in a timely manner may result in delay or
suspension of payment.

 

b. PERFORMANCE OF WORK IN THE UNITED STATES (AUG 2003)

The Recipient agrees that at least 75% of the direct labor cost for the project
(including subcontractor labor) will be incurred in the United States unless the
Recipient can demonstrate to the satisfaction of the DOE that the United States
economic interest will be better served through a greater percentage of work
performed outside the United States.

 

c. LIMITATION ON PERFORMANCE AND MAXIMUM GOVERNMENT LIABILITY

In performing the Statement of Project Objectives (Attachment 3) under this
Cooperative Agreement, the Recipient intends to conduct full-scale field testing
of an activated carbon injection system for mercury emissions control at Rocky
Mountain Power’s (RMP’s) Hardin Generating Station near Hardin, Montana. The
Recipient is authorized to perform activities including Task 1 (Site
Coordination, Kick-Off Meetings, Develop Test Plan and QA/QC Plan) and
preliminary system design, but is not authorized to proceed beyond September 1,
2006 or to incur project expenditures exceeding $150,000 of DOE share until such
time as:

A fully executed host site agreement is furnished to the DOE which: (i) Provides
for the use of RMP’s Hardin Generating Station for the project, or (ii) Provides
the use of an alternate host site that is acceptable to DOE.

In the event the Recipient has not satisfied the conditions set forth above by
September 1, 2006, DOE shall have the right to declare the cooperative agreement
concluded. In such event, DOE shall not be liable for any costs in excess of
DOE’s share of cost in the amounts shown above.

 

9



--------------------------------------------------------------------------------

d. DECISION POINT (AUG 2004)

There shall be a Decision Point in Budget Period 1 of the Cooperative Agreement
falling at the conclusion of Task 3.4 (Choose Long-Term Test Parameters) as
delineated in the Statement of Project Objectives (SOPO). The ability for the
technology to achieve the 90+% mercury removal performance target is the primary
basis for DOE/NETL’s review and consideration when determining whether to
continue funding efforts under this Cooperative Agreement beyond the Decision
Point. If at the time of the Decision Point, it is advantageous to the
Government to continue the project, as determined by the sole discretion of the
DOE, the Contracting Officer shall notify the Recipient in writing. Task 3.5
(Long-Term Test) shall not begin in the absence of written approval by the
Contracting Officer. In the event the DOE/NETL does not grant a favorable
determination, the Contracting Officer shall notify the Recipient in writing of
such decision and performance under this Cooperative Agreement shall be
considered complete at the Decision Point. In the event the project does not
proceed beyond the Decision Point, the maximum DOE liability to the Recipient
shall be the DOE share of allowable costs incurred in Budget Period 1 prior to
the Decision Point not to exceed the estimated budget of $1,049,935. The DOE
reserves the right to de-obligate any remaining funds obligated to the
Cooperative Agreement.

 

10



--------------------------------------------------------------------------------

ATTACHMENT 2 - INTELLECTUAL PROPERTY PROVISIONS

1. INTELLECTUAL PROPERTY PROVISIONS

CSB-1003

Intellectual Property Provisions (CSB-1003)

Cooperative Agreement

Research, Development, or Demonstration

Domestic Small Businesses

 

01. FAR 52.227-1   

Authorization and Consent (JUL 1995)-Alternate I

(APR 1984)

02. FAR 52.227-2   

Notice and Assistance Regarding Patent and Copyright Infringement (AUG 1996)

This clause is not applicable if the award is for less than $100,000, in
aggregate.

03. 10 CFR 600.325   

Rights in Data - General (OCT 2003)

Appendix A If the contracting officer, in consultation with DOE patent counsel
and the DOE program official, determines that delivery of limited rights data or
restricted computer software is necessary, Alternates I and II may be inserted
into the clause after negotiations with the applicant.

04. FAR 52.227-23    Rights to Proposal Data (Technical) (JUN 1987) 05. 10 CFR
600.325    Patent Rights (Small Business Firms and Nonprofit Appendix A
Organizations) (OCT 2003)

NOTE: In reading these provisions, any reference to “contractor” shall mean
“recipient,” and any reference to “contract” or “subcontract” shall mean “award”
or “subaward.”

 

11



--------------------------------------------------------------------------------

01. FAR 52.227-1 Authorization and Consent (JUL 1995)-Alternate I (APR 1984)

(a) The Government authorizes and consents to all use and manufacture of any
invention described in and covered by a United States patent in the performance
of this contract or any subcontract at any tier.

(b) The Contractor agrees to include, and require inclusion of, this clause,
suitably modified to identify the parties, in all subcontracts at any tier for
research and development expected to exceed the simplified acquisition
threshold; however, omission of this clause from any subcontract, including
those at or below the simplified acquisition threshold, does not affect this
authorization and consent.

(End of clause)

02. FAR 52.227-2 Notice and Assistance Regarding Patent and Copyright
Infringement (AUG 1996)

(a) The Contractor shall report to the Contracting Officer, promptly and in
reasonable written detail, each notice or claim of patent or copyright
infringement based on the performance of this contract of which the Contractor
has knowledge.

(b) In the event of any claim or suit against the Government on account of any
alleged patent or copyright infringement arising out of the performance of this
contract or out of the use of any supplies furnished or work or services
performed under this contract, the Contractor shall furnish to the Government,
when requested by the Contracting Officer, all evidence and information in
possession of the Contractor pertaining to such suit or claim. Such evidence and
information shall be furnished at the expense of the Government except where the
Contractor has agreed to indemnify the Government.

(c) The Contractor agrees to include, and require inclusion of, this clause in
all subcontracts at any tier for supplies or services (including construction
and architect-engineer subcontracts and those for material, supplies, models,
samples, or design or testing services) expected to exceed the simplified
acquisition threshold at FAR 2.101.

(End of clause)

03. 10 CFR Part 600.325 Appendix A, Rights in Data - General (OCT 2003)

(a) Definitions

Computer Data Bases, as used in this clause, means a collection of data in a
form capable of, and for the purpose of, being stored in, processed, and
operated on by a computer. The term does not include computer software.

Computer software, as used in this clause, means (i) computer programs which are
data comprising a series of instructions, rules, routines or statements,
regardless of the media in which recorded, that allow or cause a computer to
perform a specific operation or series of operations and (ii) data comprising
source code listings, design details, algorithms, processes, flow charts,
formulae, and related material that would enable the computer program to be
produced, created or compiled. The term does not include computer data bases.

 

12



--------------------------------------------------------------------------------

Data, as used in this clause, means recorded information, regardless of form or
the media on which it may be recorded. The term includes technical data and
computer software. The term does not include information incidental to
administration, such as financial, administrative, cost or pricing, or
management information.

Form, fit, and function data, as used in this clause, means data relating to
items, components, or processes that are sufficient to enable physical and
functional interchangeability, as well as data identifying source, size,
configuration, mating, and attachment characteristics, functional
characteristics, and performance requirements; except that for computer software
it means data identifying source, functional characteristics, and performance
requirements but specifically excludes the source code, algorithm, process,
formulae, and flow charts of the software.

Limited rights, as used in this clause, means the rights of the Government in
limited rights data as set forth in the Limited Rights Notice of subparagraph
(g)(2) if included in this clause.

Limited rights data, as used in this clause, means data (other than computer
software) developed at private expense that embody trade secrets or are
commercial or financial and confidential or privileged.

Restricted computer software, as used in this clause, means computer software
developed at private expense and that is a trade secret; is commercial or
financial and is confidential or privileged; or is published copyrighted
computer software; including minor modifications of such computer software.
Restricted rights, as used in this clause, means the rights of the Government in
restricted computer software, as set forth in a Restricted Rights Notice of
subparagraph (g)(3) if included in this clause, or as otherwise may be provided
in a collateral agreement incorporated in and made part of this contract,
including minor modifications of such computer software.

Technical data, as used in this clause, means data (other than computer
software) which are of a scientific or technical nature. Technical data does not
include computer software, but does include manuals and instructional materials
and technical data formatted as a computer data base. Unlimited rights, as used
in this clause, means the right of the Government to use, disclose, reproduce,
prepare derivative works, distribute copies to the public, and perform publicly
and display publicly, in any manner and for any purpose, and to have or permit
others to do so.

(b) Allocations of Rights

(1) Except as provided in paragraph (c) of this clause regarding copyright, the
Government shall have unlimited rights in—

(i) Data first produced in the performance of this agreement;

(ii) Form, fit, and function data delivered under this agreement;

(iii) Data delivered under this agreement (except for restricted computer
software) that constitute manuals or instructional and training material for
installation, operation, or routine maintenance and repair of items, components,
or processes delivered or furnished for use under this agreement; and

(iv) All other data delivered under this agreement unless provided otherwise for
limited rights data or restricted computer software in accordance with paragraph
(g) of this clause.

(2) The Recipient shall have the right to—

(i) Use, release to others, reproduce, distribute, or publish any data first
produced or specifically used by the Recipient in the performance of this
agreement, unless provided otherwise in paragraph (d) of this clause;

(ii) Protect from unauthorized disclosure and use those data which are limited
rights data or restricted computer software to the extent provided in paragraph
(g) of this clause;

 

13



--------------------------------------------------------------------------------

(iii) Substantiate use of, add or correct limited rights, restricted rights, or
copyright notices and to take over appropriate action, in accordance with
paragraphs (e) and (f) of this clause; and

(iv) Establish claim to copyright subsisting in data first produced in the
performance of this agreement to the extent provided in subparagraph (c)(1) of
this clause.

(c) Copyright

(1) Data first produced in the performance of this agreement. Unless provided
otherwise in paragraph (d) of this clause, the Recipient may establish, without
prior approval of the Contracting Officer, claim to copyright subsisting in data
first produced in the performance of this agreement. When claim to copyright is
made, the Recipient shall affix the applicable copyright notices of 17 U.S.C.
401 or 402 and acknowledgement of Government sponsorship (including agreement
number) to the data when such data are delivered to the Government, as well as
when the data are published or deposited for registration as a published work in
the U.S. Copyright Office. For such copyrighted data, including computer
software, the Recipient grants to the Government, and others acting on its
behalf, a paid-up nonexclusive, irrevocable worldwide license in such
copyrighted data to reproduce, prepare derivative works, distribute copies to
the public, and perform publicly and display publicly, by or on behalf of the
Government.

(2) Data not first produced in the performance of this agreement. The Recipient
shall not, without prior written permission of the Contracting Officer,
incorporate in data delivered under this agreement any data not first produced
in the performance of this agreement and which contains the copyright notice of
17 U.S.C. 401 or 402, unless the Recipient identifies such data and grants to
the Government, or acquires on its behalf, a license of the same scope as set
forth in subparagraph (c)(1) of this clause; provided, however, that if such
data are computer software the Government shall acquire a copyright license as
set forth in subparagraph (g)(3) of this clause if included in this agreement or
as otherwise may be provided in a collateral agreement incorporated in or made
part of this agreement.

(3) Removal of copyright notices. The Government agrees not to remove any
copyright notices placed on data pursuant to this paragraph (c), and to include
such notices on all reproductions of the data.

(d) Release, Publication and Use of Data

(1) The Recipient shall have the right to use, release to others, reproduce,
distribute, or publish any data first produced or specifically used by the
Recipient in the performance of this agreement, except to the extent such data
may be subject to the Federal export control or national security laws or
regulations, or unless otherwise provided in this paragraph of this clause or
expressly set forth in this agreement.

(2) The Recipient agrees that to the extent it receives or is given access to
data necessary for the performance of this award, which contain restrictive
markings, the Recipient shall treat the data in accordance with such markings
unless otherwise specifically authorized in writing by the contracting officer.

(e) Unauthorized Marking of Data

(1) Notwithstanding any other provisions of this agreement concerning inspection
or acceptance, if any data delivered under this agreement are marked with the
notices specified in subparagraph (g)(2) or (g)(3) of this clause and use of
such is not authorized by this clause, or if such data bears any other
restrictive or limiting markings not authorized by this agreement, the

 

14



--------------------------------------------------------------------------------

Contracting Officer may at any time either return the data to the Recipient or
cancel or ignore the markings. However, the following procedures shall apply
prior to canceling or ignoring the markings.

(i) The Contracting Officer shall make written inquiry to the Recipient
affording the Recipient 30 days from receipt of the inquiry to provide written
justification to substantiate the propriety of the markings;

(ii) If the Recipient fails to respond or fails to provide written justification
to substantiate the propriety of the markings within the 30-day period (or a
longer time not exceeding 90 days approved in writing by the Contracting Officer
for good cause shown), the Government shall have the right to cancel or ignore
the markings at any time after said period and the data will no longer be made
subject to any disclosure prohibitions.

(iii) If the Recipient provides written justification to substantiate the
propriety of the markings within the period set in subparagraph (e)(1)(i) of
this clause, the Contracting Officer shall consider such written justification
and determine whether or not the markings are to be cancelled or ignored. If the
Contracting Officer determines that the markings are authorized, the Recipient
shall be so notified in writing. If the Contracting Officer determines, with
concurrence of the head of the contracting activity, that the markings are not
authorized, the Contracting Officer shall furnish the Recipient a written
determination, which determination shall become the final agency decision
regarding the appropriateness of the markings unless the Recipient files suit in
a court of competent jurisdiction within 90 days of receipt of the Contracting
Officer’s decision. The Government shall continue to abide by the markings under
this subparagraph (e)(1)(iii) until final resolution of the matter either by the
Contracting Officer’s determination becoming final (in which instance the
Government shall thereafter have the right to cancel or ignore the markings at
any time and the data will no longer be made subject to any disclosure
prohibitions), or by final disposition of the matter by court decision if suit
is filed.

(2) The time limits in the procedures set forth in subparagraph (e)(1) of this
clause may be modified in accordance with agency regulations implementing the
Freedom of Information Act (5 U.S.C. 552) if necessary to respond to a request
thereunder.

(f) Omitted or Incorrect Markings

(1) Data delivered to the Government without either the limited rights or
restricted rights notice as authorized by paragraph (g) of this clause, or the
copyright notice required by paragraph (c) of this clause, shall be deemed to
have been furnished with unlimited rights, and the Government assumes no
liability for the disclosure, use, or reproduction of such data. However, to the
extent the data has not been disclosed without restriction outside the
Government, the Recipient may request, within 6 months (or a longer time
approved by the Contracting Officer for good cause shown) after delivery or such
data, permission to have notices placed on qualifying data at the Recipient’s
expense, and the Contracting Officer may agree to do so if the Recipient:

(i) Identifies the data to which the omitted notice is to be applied;

(ii) Demonstrates that the omission of the notice was inadvertent;

(iii) Establishes that the use of the proposed notice is authorized; and

(iv) Acknowledges that the Government has no liability with respect to the
disclosure, use, or reproduction of any such data made prior to the addition of
the notice or resulting from the omission of the notice.

(2) The Contracting Officer may also:

(i) Permit correction at the Recipient’s expense of incorrect notices if the
Recipient identifies the data on which correction of the notice is to be made,
and demonstrates that the correct notice is authorized, or

(ii) Correct any incorrect notices.

 

15



--------------------------------------------------------------------------------

(g) Protection of Limited Rights Data and Restricted Computer Software

When data other than that listed in subparagraphs (b)(1)(i), (ii), and (iii) of
this clause are specified to be delivered under this agreement and qualify as
either limited rights data or restricted computer software, if the Recipient
desires to continue protection of such data, the Recipient shall withhold such
data and not furnish them to the Government under this agreement. As a condition
to this withholding, the Recipient shall identify the data being withheld and
furnish form, fit, and function data in lieu thereof. Limited rights data that
are formatted as a computer data base for delivery to the Government are to be
treated as limited rights data and not restricted computer software.

(Alternate I)

(g)(2) Notwithstanding subparagraph (g)(1) of this clause, the agreement may
identify and specify the delivery of limited rights data, or the Contracting
Officer may require by written request the delivery of limited rights data that
has been withheld or would otherwise be withholdable. If delivery of such data
is so required, the Recipient may affix the following “Limited Rights Notice” to
the data and the Government will thereafter treat the data, in accordance with
such Notice:

LIMITED RIGHTS NOTICE

(a) These data are submitted with limited rights under Government agreement No.
DE-FC26-06NT42774 (and subaward/contract No.             , if appropriate).
These data may be reproduced and used by the Government with the express
limitation that they will not, without written permission of the Recipient, be
used for purposes of manufacture nor disclosed outside the Government; except
that the Government may disclose these data outside the Government for the
following purposes, if any, provided that the Government makes such disclosure
subject to prohibition against further use and disclosure:

(1) Use (except for manufacture) by Federal support services contractors within
the scope of their contracts;

(2) This “limited rights data” may be disclosed for evaluation purposes under
the restriction that the “limited rights data” be retained in confidence and not
be further disclosed;

(3) This “limited rights data” may be disclosed to other contractors
participating in the Government’s program of which this Recipient is a part for
information or use (except for manufacture) in connection with the work
performed under their awards and under the restriction that the “limited rights
data” be retained in confidence and not be further disclosed;

(4) This “limited rights data” may be used by the Government or others on its
behalf for emergency repair or overhaul work under the restriction that the
“limited rights data” be retained in confidence and not be further disclosed;
and

(5) Release to a foreign government, or instrumentality thereof, as the
interests of the United States Government may require, for information or
evaluation, or for emergency repair or overhaul work by such government.

(b) This Notice shall be marked on any reproduction of these data, in whole or
in part.

(End of notice)

 

16



--------------------------------------------------------------------------------

(h) Subaward/Contract

The Recipient has the responsibility to obtain from its
subrecipients/contractors all data and rights therein necessary to fulfill the
Recipient’s obligations to the Government under this agreement. If a
subrecipient/contractor refuses to accept terms affording the Government such
rights, the Recipient shall promptly bring such refusal to the attention of the
Contracting Officer and not proceed with the subaward/contract award without
further authorization.

(i) Additional Data Requirements

In addition to the data specified elsewhere in this agreement to be delivered,
the Contracting Officer may, at anytime during agreement performance or within a
period of 3 years after acceptance of all items to be delivered under this
agreement, order any data first produced or specifically used in the performance
of this agreement. This clause is applicable to all data ordered under this
subparagraph. Nothing contained in this subparagraph shall require the Recipient
to deliver any data the withholding of which is authorized by this clause, or
data which are specifically identified in this agreement as not subject to this
clause. When data are to be delivered under this subparagraph, the Recipient
will be compensated for converting the data into the prescribed form, for
reproduction, and for delivery.

(j) The recipient agrees, except as may be otherwise specified in this award for
specific data items listed as not subject to this paragraph, that the
Contracting Officer or an authorized representative may, up to three years after
acceptance of all items to be delivered under this award, inspect at the
Recipient’s facility any data withheld pursuant to paragraph (g) of this clause,
for purposes of verifying the Recipient’s assertion pertaining to the limited
rights or restricted rights status of the data or for evaluating work
performance. Where the Recipient whose data are to be inspected demonstrates to
the Contracting Officer that there would be a possible conflict of interest if
the inspection were made by a particular representative, the Contracting Officer
shall designate an alternate inspector. (End of clause)

04. FAR 52.227-23 Rights to Proposal Data (Technical) (JUN 1987)

Except for data contained on pages (none), it is agreed that as a condition of
award of this contract, and notwithstanding the conditions of any notice
appearing thereon, the Government shall have unlimited rights (as defined in the
“Rights in Data—General” clause contained in this contract) in and to the
technical data contained in the proposal dated September 15, 2005, upon which
this contract is based.

05 10 CFR 600.325 Appendix A, Patent Rights (Small Business Firms and Nonprofit
Organizations) (OCT 2003)

(a) Definitions

Invention means any invention or discovery which is or may be patentable or
otherwise protectable under title 35 of the United States Code, or any novel
variety of plant which is or may be protected under the Plant Variety Protection
Act (7 U.S.C. 2321 et seq.).

Made when used in relation to any invention means the conception or first actual
reduction to practice of such invention.

Nonprofit organization means a university or other institution of higher
education or an organization of the type described in section 501(c)(3) of the
Internal Revenue Code of 1954 (26 U.S.C. 501(c)) and exempt from taxation under
section 501(a) of the Internal Revenue Code

 

17



--------------------------------------------------------------------------------

(26 U.S.C. 501(a)) or any nonprofit scientific or educational organization
qualified under a State nonprofit organization statute.

Practical application means to manufacture in the case of a composition or
product, to practice in the case of a process or method, or to operate in the
case of a machine or system; and, in each case, under such conditions as to
establish that the invention is being utilized and that its benefits are to the
extent permitted by law or Government regulations available to the public on
reasonable terms.

Small business firm means a small business concern as defined at section 2 of
Public Law 85-536 (16 U.S.C. 632) and implementing regulations of the
Administrator of the Small Business Administration. For the purpose of this
clause, the size standards for small business concerns involved in Government
procurement and subcontracting at 13 CFR 121.3 through 121.8 and 13 CFR 121.3
through 121.12, respectively, will be used. Subject invention means any
invention of the Recipient conceived or first actually reduced to practice in
the performance of work under this award, provided that in the case of a variety
of plant, the date of determination (as defined in section 41(d) of the Plant
Variety Protection Act, 7 U.S.C. 2401(d) must also occur during the period of
award performance.

(b) Allocation of Principal Rights

The Recipient may retain the entire right, title, and interest throughout the
world to each subject invention subject to the provisions of this Patent Rights
clause and 35 U.S.C. 203. With respect to any subject invention in which the
Recipient retains title, the Federal Government shall have a non-exclusive,
nontransferable, irrevocable, paid-up license to practice or have practiced for
or on behalf of the U.S. the subject invention throughout the world.

(c) Invention Disclosure, Election of Title and Filing of Patent Applications by
Recipient

(1) The Recipient will disclose each subject invention to DOE within two months
after the inventor discloses it in writing to Recipient personnel responsible
for the administration of patent matters. The disclosure to DOE shall be in the
form of a written report and shall identify the award under which the invention
was made and the inventor(s). It shall be sufficiently complete in technical
detail to convey a clear understanding to the extent known at the time of
disclosure, of the nature, purpose, operation, and the physical, chemical,
biological or electrical characteristics of the invention. The disclosure shall
also identify any publication, on sale or public use of the invention and
whether a manuscript describing the invention has been submitted for publication
and, if so, whether it has been accepted for publication at the time of
disclosure. In addition, after disclosure to DOE, the Recipient will promptly
notify DOE of the acceptance of any manuscript describing the invention for
publication or of any on sale or public use planned by the Recipient.

(2) The Recipient will elect in writing whether or not to retain title to any
such invention by notifying DOE within two years of disclosure to DOE. However,
in any case where publication, on sale, or public use has initiated the one-year
statutory period wherein valid patent protection can still be obtained in the
U.S., the period for election of title may be shortened by the agency to a date
that is no more than 60 days prior to the end of the statutory period.

(3) The Recipient will file its initial patent application on an invention to
which it elects to retain title within one year after election of title or, if
earlier, prior to the end of any statutory period wherein valid patent
protection can be obtained in the U.S. after a publication, on sale, or public
use. The Recipient will file patent applications in additional countries or
international patent offices within either ten months of the corresponding
initial patent application, or six months from the date when permission is
granted by the Commissioner of Patents and Trademarks to file foreign patent
applications when such filing has been prohibited by a Secrecy Order.

 

18



--------------------------------------------------------------------------------

(4) Requests for extension of the time for disclosure to DOE, election, and
filing under subparagraphs (c)(1), (2), and (3) of this clause may, at the
discretion of DOE, be granted.

(d) Conditions When the Government May Obtain Title

The Recipient will convey to DOE, upon written request, title to any subject
invention:

(1) If the Recipient fails to disclose or elect the subject invention within the
times specified in paragraph (c) of this patent rights clause, or elects not to
retain title; provided that DOE may only request title within 60 days after
learning of the failure of the Recipient to disclose or elect within the
specified times;

(2) In those countries in which the Recipient fails to file patent applications
within the times specified in paragraph (c) of this Patent Rights clause;
provided, however, that if the Recipient has filed a patent application in a
country after the times specified in paragraph (c) of this Patent Rights clause,
but prior to its receipt of the written request of DOE, the Recipient shall
continue to retain title in that country; or

(3) In any country in which the Recipient decides not to continue the
prosecution of any application for, to pay the maintenance fees on, or defend in
a reexamination or opposition proceeding on, a patent on a subject invention.

(e) Minimum Rights to Recipient and Protection of the Recipient Right To File

(1) The Recipient will retain a non-exclusive royalty-free license throughout
the world in each subject invention to which the Government obtains title,
except if the Recipient fails to disclose the subject invention within the times
specified in paragraph (c) of this Patent Rights clause. The Recipient’s license
extends to its domestic subsidiaries and affiliates, if any, within the
corporate structure of which the Recipient is a party and includes the right to
grant sublicenses of the same scope of the extent the Recipient was legally
obligated to do so at the time the award was awarded. The license is
transferable only with the approval of DOE except when transferred to the
successor of that part of the Recipient’s business to which the invention
pertains.

(2) The Recipient’s domestic license may be revoked or modified by DOE to the
extent necessary to achieve expeditious practical application of the subject
invention pursuant to an application for an exclusive license submitted in
accordance with applicable provisions at 37 CFR part 404 and the agency’s
licensing regulation, if any. This license will not be revoked in that field of
use or the geographical areas in which the Recipient has achieved practical
application and continues to take the benefits of the invention reasonably
accessible to the public. The license in any foreign country may be revoked or
modified at discretion of the funding Federal agency to the extent the
Recipient, its licensees, or its domestic subsidiaries or affiliates have failed
to achieve practical application in that foreign country.

(3) Before revocation or modification of the license, the funding Federal agency
will furnish the Recipient a written notice of its intention to revoke or modify
the license, and the Recipient will be allowed thirty days (or such other time
as may be authorized by DOE for good cause shown by the Recipient) after the
notice to show cause why the license should not be revoked or modified. The
Recipient has the right to appeal, in accordance with applicable regulations in
37 CFR part 404 and the agency’s licensing regulations, if any, concerning the
licensing of Government-owned inventions, any decision concerning the revocation
or modification of its license.

 

19



--------------------------------------------------------------------------------

(f) Recipient Action To Protect Government’s Interest

(1) The Recipient agrees to execute or to have executed and promptly deliver to
DOE all instruments necessary to:

(i) Establish or confirm the rights the Government has throughout the world in
those subject inventions for which the Recipient retains title; and

(ii) Convey title to DOE when requested under paragraph (d) of this Patent
Rights clause, and to enable the government to obtain patent protection
throughout the world in that subject invention.

(2) The Recipient agrees to require, by written agreement, its employees, other
than clerical and nontechnical employees, to disclose promptly in writing to
personnel identified as responsible for the administration of patent matters and
in a format suggested by the Recipient each subject invention made under this
award in order that the Recipient can comply with the disclosure provisions of
paragraph (c) of this Patent Rights clause, and to execute all papers necessary
to file patent applications on subject inventions and to establish the
Government’s rights in the subject inventions. The disclosure format should
require, as a minimum, the information requested by paragraph (c)(1) of this
Patent Rights clause. The Recipient shall instruct such employees through the
employee agreements or other suitable educational programs on the importance of
reporting inventions in sufficient time to permit the filing of patent
applications prior to U.S. or foreign statutory bars.

(3) The Recipient will notify DOE of any decision not to continue prosecution of
a patent application, pay maintenance fees, or defend in a reexamination or
opposition proceeding on a patent, in any country, not less than 30 days before
the expiration of the response period required by the relevant patent office.

(4) The Recipient agrees to include, within the specification of any U.S. patent
application and any patent issuing thereon covering a subject invention, the
following statement: ”This invention was made with Government support under
(identify the award) awarded by (identify DOE). The Government has certain
rights in this invention.”

(g) Subaward/Contract

(1) The Recipient will include this Patent Rights clause, suitably modified to
identify the parties, in all subawards/contracts, regardless of tier, for
experimental, developmental or research work to be performed by a small business
firm or nonprofit organization. The subrecipient/contractor will retain all
rights provided for the Recipient in this Patent Rights clause, and the
Recipient will not, as part of the consideration for awarding the subcontract,
obtain rights in the subcontractors’ subject inventions.

(2) The Recipient will include in all other subawards/contracts, regardless of
tier, for experimental, developmental or research work, the patent rights clause
required by 10 CFR 600.325(c).

(3) In the case of subawards/contracts at any tier, DOE, the Recipient, and the
subrecipient/contractor agree that the mutual obligations of the parties created
by this clause constitute a contract between the subrecipient/contractor and DOE
with respect to those matters covered by the clause.

(h) Reporting on Utilization of Subject Inventions

The Recipient agrees to submit on request periodic reports no more frequently
than annually on the utilization of a subject invention or on efforts at
obtaining such utilization that are being made by the Recipient or its licensees
or assignees. Such reports shall include information regarding the status of
development, date of first commercial sale or use, gross royalties

 

20



--------------------------------------------------------------------------------

received by the Recipient and such other data and information as DOE may
reasonably specify. The Recipient also agrees to provide additional reports in
connection with any march-in proceeding undertaken by DOE in accordance with
paragraph (j) of this Patent Rights clause. As required by 35 U.S.C. 202(c)(5),
DOE agrees it will not disclose such information to persons outside the
Government without the permission of the Recipient.

(i) Preference for United States Industry.

Notwithstanding any other provision of this Patent Rights clause, the Recipient
agrees that neither it nor any assignee will grant to any person the exclusive
right to use or sell any subject invention in the U.S. unless such person agrees
that any products embodying the subject invention or produced through the use of
the subject invention will be manufactured substantially in the U.S. However, in
individual cases, the requirement for such an agreement may be waived by DOE
upon a showing by the Recipient or its assignee that reasonable but unsuccessful
efforts have been made to grant licenses on similar terms to potential licensees
that would be likely to manufacture substantially in the U.S. or that under the
circumstances domestic manufacture is not commercially feasible.

(j) March-in-Rights

The Recipient agrees that with respect to any subject invention in which it has
acquired title, DOE has the right in accordance with procedures at 37 CFR 401.6
and any supplemental regulations of the Agency to require the Recipient, an
assignee or exclusive licensee of a subject invention to grant a non-exclusive,
partially exclusive, or exclusive license in any field of use to a responsible
applicant or applicants, upon terms that are reasonable under the circumstances
and if the Recipient, assignee, or exclusive licensee refuses such a request,
DOE has the right to grant such a license itself if DOE determines that:

(1) Such action is necessary because the Recipient or assignee has not taken or
is not expected to take within a reasonable time, effective steps to achieve
practical application of the subject invention in such field of use;

(2) Such action is necessary to alleviate health or safety needs which are not
reasonably satisfied by the Recipient, assignee, or their licensees;

(3) Such action is necessary to meet requirements for public use specified by
Federal regulations and such requirements are not reasonably satisfied by the
Recipient, assignee, or licensee; or

(4) Such action is necessary because the agreement required by paragraph (i) of
this Patent Rights clause has not been obtained or waived or because a licensee
of the exclusive right to use or sell any subject invention in the U.S. is in
breach of such agreement.

(k) Special Provisions for Awards With Nonprofit Organizations

If the Recipient is a nonprofit organization, it agrees that:

(1) Rights to a subject invention in the U.S. may not be assigned without the
approval of DOE, except where such assignment is made to an organization which
has as one of its primary functions the management of inventions, provided that
such assignee will be subject to the same provisions as the Recipient;

(2) The Recipient will share royalties collected on a subject invention with the
inventor, including Federal employee co-inventors (when DOE deems it
appropriate) when the subject invention is assigned in accordance with 35 U.S.C.
202(e) and 37 CFR 401.10;

(3) The balance of any royalties or income earned by the Recipient with respect
to subject

 

21



--------------------------------------------------------------------------------

inventions, after payment of expenses (including payments to inventors)
incidental to the administration of subject inventions, will be utilized for the
support of scientific or engineering research or education; and

(4) It will make efforts that are reasonable under the circumstances to attract
licensees of subject inventions that are small business firms and that it will
give preference to a small business firm if the Recipient determines that the
small business firm has a plan or proposal for marketing the invention which, if
executed, is equally likely to bring the invention to practical application as
any plans or proposals from applicants that are not small business firms;
provided that the Recipient is also satisfied that the small business firm has
the capability and resources to carry out its plan or proposal. The decision
whether to give a preference in any specific case will be at the discretion of
the Recipient. However, the Recipient agrees that the Secretary of Commerce may
review the Recipient’s licensing program and decisions regarding small business
applicants, and the Recipient will negotiate changes to its licensing policies,
procedures or practices with the Secretary when the Secretary’s review discloses
that the Recipient could take reasonable steps to implement more effectively the
requirements of this paragraph (k)(4).

(l) Communications

All communications required by this Patent Rights clause should be sent to the
DOE Patent Counsel address listed in the Award Document.

(m) Electronic Filing

Unless otherwise Specified in the award, the information identified in
paragraphs (f)(2) and (f)(3) may be electronically filed. [End of clause]

2. LIMITED RIGHTS DATA (JAN 2004)

 

  1. The limited rights data subject to the “Rights in Data” clause in this
award are listed below. This listing of data, which are asserted by the
Recipient to be limited rights data, does not constitute an admission by the
Government that the data is in fact limited rights data.

 

  a. Sorbent injection system (design of sorbent storage and sorbent feeding
equipment).

 

  b. Sorbents and coal additives (manufacturing process, composition, or other
manufacturer proprietary information).

NOTE: The nature of all sorbents and chemical additives tested under this
project shall be provided to the DOE Project Officer prior to being tested. The
proprietary nature of such data shall be respected by DOE/NETL. See “Rights in
Data – General clause above, 03. 10 CFR Part 600.325 Appendix A, section (g)(2)
Alternate I. All sorbents and chemical additives must receive prior approval by
the DOE Project Officer prior to being tested under this project.

 

  2.

If a patent is issued by the United States Patent and Trademark Office or the
patent office of any foreign country based on any information asserted to be
limited rights data, the Government will no longer treat any data contained in
such issued patent as limited rights data. In addition, if any information
asserted to be limited rights data results in or becomes a Subject Invention, as
that term is defined in the patent rights clause of this

 

22



--------------------------------------------------------------------------------

 

agreement, the Government will only treat such data as limited rights data until
the Recipient has filed its initial patent application.

 

  3. The Recipient shall not introduce or utilize any limited rights data not
identified in paragraph (1) above in the performance of the award without the
expressed written permission of the Contracting Officer.

 

  4. Minimum technical data deliverable with unlimited rights. Not withstanding
any other provision of this award, the following technical data first produced
under this award as a minimum, shall be delivered to the DOE with unlimited
rights:

 

  a. Sorbent Injection System (operating parameters-throughput, airflow rate,
location of injection ports, number of injection locations, general process
diagram).

 

  b. Sorbents

 

  i. Performance at removing mercury from flue gas (% removal).

 

  ii. Physical properties (particle size distribution, pore size, surface area,
iodine numbers, sorption capacity).

 

  iii. Conditions of use (temperature, use rate, concentrations of gas
components treated).

 

  iv. Impacts of fly ash (if tested).

 

23



--------------------------------------------------------------------------------

ATTACHMENT 3 – STATEMENT OF PROJECT OBJECTIVES

 

A. Objectives

The purpose of the proposed test program is to evaluate the long-term mercury
removal capability, long-term mercury emissions variability, and O&M costs
associated with sorbent injection on a configuration considered for many new
plants. Testing will be conducted at Rocky Mountain Power’s Hardin Station.
Hardin fires a PRB coal and is configured with an SCR for NOx control, an SDA
for SO2 control, and a fabric filter for particulate control. Fabrication of
this unit is scheduled to be completed in October and brought on-line in
November 2005. Based upon testing at PRB sites with SCRs, very little additional
mercury oxidation is expected at Hardin. In addition, based upon results from
DOE/NETL Phase II Round I testing at Holcomb Station and results from similarly
configured sites, low native mercury removal is expected across the SDA + FF.
This project will use sorbent injection to cost effectively achieve mercury
control of at least 90% beyond baseline capture for a period of 10 to 12 months.
A short-term evaluation that includes mercury removal enhancements associated
with coal additives and blending with Western bituminous coal is also included
in the program. A commercial-grade activated carbon injection system will be
installed at Hardin and integrated with a new-generation mercury analyzer to
allow automatic feedback control on outlet mercury emissions. In addition to the
mercury control target, this project will fill a data gap for this plant
configuration: a unit firing PRB coal with an SCR, an SDA, and FF.

 

B. Scope of Work

To achieve the objectives stated above, ADA-ES will design and procure a mercury
sorbent injection system and a mercury CEM system for installation at the Hardin
Generating Station. This equipment, in conjunction with temporary field test
equipment, will provide the means to conduct a series of co-benefit
enhancements, baseline and parametric tests to assess the potential for reducing
mercury emissions by at least 90%. The co-benefits analysis will characterize
the range of mercury removal achievable by varying the operation of the SCR and
SDA and the effectiveness of coal additives to enhance mercury oxidation across
the SCR and subsequent removal in the SDA + FF. During parametric testing, the
effectiveness of sorbent injection for mercury control will be evaluated in
conjunction with and without enhanced co-benefit mercury removal. Should a
mercury control scheme be identified which satisfies the test objectives,
DOE/NETL may approve an 11 month long-term test to establish steady-state
operation and assess any maintenance and operational problems that may develop.
Upon completion of the test phase of this project, ADA-ES will compose a
comprehensive test report and participate in all required DOE/NETL functions,
including technology transfer to the industry.

 

C. Tasks to Be Performed

A work plan is proposed that will effectively accomplish the objectives and
perform long-term testing at the optimum conditions. The program will be
accomplished by following a series of technical tasks:

Task 1. Site Coordination, Kick-Off Meetings, Develop Test Plan and QA/QC Plan

Task 2. Design, Procure and Install Equipment

Task 2.1. System Design and Procurement

Task 2.2. Installation

Task 3. Field Testing

 

24



--------------------------------------------------------------------------------

Task 3.1. Baseline Tests

Task 3.2. Co-Benefits Analysis

Task 3.3. Parametric Tests

Task 3.4. Choose Long-Term Test Parameters

Task 3.5. Long-Term Test

Task 4. Coal, Ash, and By-Product Sample Evaluation

Task 5. Technology Transfer

Task 6. Management and Reporting

The components of Task 3, the field-testing tasks, are the heart of the program
where mercury controls are actually tested and operating experience is gained. A
brief description of each task follows.

Task 1. Site Coordination, Kick-Off Meetings, Develop Test Plan and QA/QC Plan

Efforts within this task include planning the tests with the host site, DOE/NETL
and contributing team members. The planning process includes meeting with plant
personnel, corporate, and environmental personnel to discuss and agree upon the
overall scope of the program for the site, the potential impact on plant
equipment and operation, and to gather preliminary information necessary to
develop a detailed draft test plan and scope of work. Efforts include
identifying any permit requirements, developing a QA/QC plan, identifying
potential mercury sorbents and coal additives, finalizing the scope for each of
the team members, and putting subcontracts in place for manual measurement
services.

Task 2. Design, Procure and Install Equipment

Task 2.1. System Design and Procurement

Some components are site-specific and, by necessity, will be designed for the
host utility. These components must be sized and designed for the specific plant
arrangements and ductwork configurations. Site-specific equipment includes the
sorbent distribution manifold and sorbent injectors. Required site support
includes installation of the injection and sampling ports (if not available),
installation of required platforms and scaffolding, compressed air, electrical
power, wiring plant signals including boiler load to the injection skid and
control trailer, and balance of plant engineering. ADA-ES engineers will work
with plant engineers to develop an installation and contractor bid package for
installation activities, and work with the installation contractors. The host
utility will be responsible for all permitting and any variance requirements. In
addition, the host utility will arrange to isolate fly ash from the test unit
during sorbent injection.

ADA-ES will oversee installation and system checkout of the mercury control
equipment. Procedures followed in this task will be similar to those used in the
previous full-scale mercury control programs ADA-ES conducted for DOE (Phase I
and II testing). The actual equipment installation, not including preparation
tasks, is estimated to take three weeks.

Task 2.2. Installation

A scope of work will be developed and installation responsibilities will be
divided between ADA-ES and RMP. A typical work split is shown in Table 1.

 

25



--------------------------------------------------------------------------------

Table 1. Work Breakdown Between RMP and ADA-ES

RMP    ADA-ES

Unload and store the injection silo until

installation

   Prepare installation document Install the injection silo foundation   
Oversee installation of SIS Install the injection system    Install mercury
analyzers Install and/or inspect Sampling Ports    Install office trailers

Provide utilities such as power, instrument

quality air and water to testing locations

and office trailers

  

Develop Plan to integrate stack Hg CEM

into plant DAS

Arrange for safe access to sorbent

injection and mercury sampling locations

     Provide access to plant data      Integrate stack Hg CEM into plant DAS   
 

Task 3. Field Testing

Field testing shall cover a period of 20 months, and shall include baseline
measurements, analysis of SCR and SDA co-benefits and enhancement additives,
parametric tests, and long-term tests. Performance will be measured by obtaining
plant data, such as combustion parameters, back-end parameters, and CEMS data,
and flue gas measurements, including real time and periodic mercury measurements
and solids samples. Operating parameters to be evaluated will include, at a
minimum, flow rates, temperatures, pressures, and emission levels.

The nature of all sorbents and chemical additives to be tested under this
project shall be provided to the DOE Project Officer prior to testing. The
proprietary nature of such data shall be protected by DOE/NETL. All sorbents and
chemical additives must receive prior approval by the DOE Project Officer prior
to being tested under this project.

Task 3.1. Baseline Tests

After installation of the Hg CEMS, a series of baseline tests will be conducted
to establish the mercury removal during typical plant operating conditions.
There shall be no injection of either mercury sorbent or other chemical
additive.

Baseline measurements shall include one set of full suite of flue gas and solid
sample measurements. These shall include SDA inlet and FF outlet Hg CEM
measurements, particulate, halogens, and ammonia measurements. The accuracy of
the Hg CEM will be verified during these tests with an appropriate reference
method, such as the Ontario Hydro method. If a mercury CEM is approved as an
instrumental reference method under 40 CFR Part 75.22 by the EPA Administrator,
such instrumental method may be substituted for the Ontario Hydro measurements
in this project with permission of DOE and team members.

Task 3.2. Co-Benefits Analysis

The first efforts to improve mercury capture shall be to evaluate potential
changes to plant operating practices and additives to increase the effectiveness
of the SCR to oxidize mercury and increase overall mercury removal through
subsequent capture in the SDA and FF. A short

 

26



--------------------------------------------------------------------------------

series of tests will also be conducted to determine the potential of blending
Western bituminous coal with PRB coal for enhanced mercury removal across the
system. The mercury CEM will be the basis for all co-benefit test results.

Task 3.3. Parametric Tests

The goal of the parametric tests is to evaluate the best candidate sorbents
under various operating conditions. Parametric tests occur at full scale by
directly injecting the identified sorbent into the flue gas ductwork upstream of
the SDA. Parameters to be varied include:

 

  •  

Mercury sorbents

  •  

Mercury sorbent injection concentrations

  •  

Injection locations

  •  

Unit combustion parameters

  •  

Co-benefits enhancement additives

The mercury CEM system will be the basis for all parametric test results.

Task 3.4. Choose Long-Term Test Parameters

Upon completion of the parametric test series, ADA-ES will review results with
the project team and identify the most promising one or two options to achieve
greater than 90% mercury removal. Each option will be tested for at least two
days to verify performance measured during parametric testing. Following these
tests, ADA-ES will compile an informal report summarizing the results and
conclusions of the testing to date. This report will provide the data and
analysis necessary to guide the project team and DOE in choosing the system
parameters for the long-term test.

DECISION POINT: Per the “DECISION POINT” provision in Attachment I of the
Cooperative Agreement, work on Task 3.5 (Long-Term Test) is not authorized and
shall not begin in the absence of written approval by the Contracting Officer.
Please refer to the “DECISION POINT” provision under provision 18, “NETL Special
Terms and Conditions”.

Task 3.5. Long-Term Test

After approval from the DOE COR, the selected sorbent identified in Task 3.4
will be continuously injected into the flue gas over a period of 11 months. This
shall be done in conjunction with any operating changes or enhancement additives
agreed to in Task 3.4. This test period shall evaluate whether the mercury
control scheme develops any long-term operational problems and whether mercury
control is sustainable. Potential operational impacts that will be monitored
include degradation of SDA or FF performance, injection system performance, or
SCR performance if enhancement additives are used.

Long-term test measurements shall include a full suite of flue gas and solid
sample measurements. These shall include SDA inlet and FF outlet Hg CEM
measurements, particulate, halogens, and ammonia measurements. The accuracy of
the Hg CEM will be verified during these tests with an appropriate reference
method, such as the Ontario Hydro method. It is the intent of the test team to
operate the stack CEM as a compliance mercury CEM using the QA/QC procedures
outlined in the CAMR and compliance monitoring requirements included in 40 CFR
Part 60.49a. If the analyzer does not meet all certification

 

27



--------------------------------------------------------------------------------

requirements, the reference method check will be conducted at least three times
during the long-term program. If a mercury CEM is approved as an instrumental
reference method under 40 CFR Part 75.22 by the EPA Administrator, such
instrumental method may be substituted for the Ontario Hydro measurements in
this project with permission of DOE and team members.

Task 4. Coal, Ash, and By-Product Sample Evaluation

In conjunction with each of the baseline and parametric tests, solid samples of
coal and ash will be taken for analysis. Select coal samples shall be analyzed
for ultimate, proximate and calorific analyses as well as mercury and chlorine
content. Fly ash and bottom ash samples shall be analyzed for mercury content
and LOI. At least one ash sample from baseline testing and one sample from
baseline and one ash sample from long-term testing will be tested for stability.
These tests will include leaching of mercury and any chemical additive (in the
coal or on the activated carbon) using the synthetic groundwater leaching
procedure. Thermal desorption tests will also be conducted.

In addition to the collection and analysis of samples needed for ADA-ES’ own
analyses, samples shall be collected in accordance with DOE/NETL requirements.
These shall include fly ash samples taken from both ESPs during both the
baseline and long-term tests. Such samples shall be made available for analysis
at DOE/NETL’s discretion. Bottom ash samples will not be taken for this purpose,
as all chemical injection will occur outside of the furnace.

Task 5. Technology Transfer

Presentations will be made at selected conferences, with DOE approval, to
increase exposure of the test results and receive comments on the applicability
of the technology to the industry. Transferring the information generated during
this program to the coal-fired utility customers will be an important part of
the program. The ultimate goal of technology transfer is to make results
available to the public as quickly, comprehensively and accurately as possible.

Task 6. Management and Reporting

This task provides time for overall program management, and preparation of
financial and administrative reports. Upon completion of the field testing and
receipt of the subsequent laboratory analyses, ADA-ES will issue a formal test
report. The report will summarize all testing activities, results, initial
economic analyses and conclusions. Periodic meetings with DOE to discuss
progress and obtain overall direction of the program from the DOE project
manager will also be supported.

 

D. Critical Path Milestones (Milestone Plan/Status)

A Milestone Plan will be used as a planning tool to establish the time schedule
for accomplishing the planned work. The Milestone Plan serves as the baseline
for tracking performance of the project and identifies critical path project
milestones (no less than 2 per calendar year) for the entire project. The
initial Milestone Plan is listed below for this 21 month project. Any changes
required as the project advances will be submitted to the DOE Project Officer
for review and approval.

 

28



--------------------------------------------------------------------------------

Milestones    Target Date

1. Complete Equipment Design

   February 2007

2. Install Injection and Measurement Equipment.

   March 2007

3. Complete Baseline Tests.

   November 2006

4. Complete Parametric Tests.

   May 2007

5. Initiate Long-Term Testing.

   May 2007

6. Complete Long-Term Testing.

   May 2008

7. Submit Final Report.

  

Within 90 days of

completion of project

During project performance, the Recipient will report the Milestone Status as
part of the required quarterly Progress Report as prescribed under Attachment 4,
Reporting Requirements Checklist, Section 4.A.7-Progress Report. The Milestone
Status will present actual performance in comparison with Milestone Plan, and
include:

 

  1) the actual status and progress of the project,

  2) specific progress made toward achieving the project’s critical path
milestones, and

  3) any proposed changes in the projects schedule required to complete critical
path milestones.

E. Deliverables

Routine required deliverables for this project will be submitted in accordance
with the requirements of the “Federal Assistance Reporting Checklist”, that will
be in the Cooperative Agreement.

In addition to the required submittals listed above, the following technical
plans and reports will be issued:

 

  1. Task 1 – Draft Test Plan

  2. Task 1 – Final Test Plan

  3. Task 1 – Draft QA/QC Plan

  4. Task 1 – Final QA/QC Plan

  5. Task 3.4 – Summary Report of Parametric Results

  6. Task 6 – Draft Scientific/Technical Report

F. Briefings and Technical Presentations.

ADA-ES will provide project updates as necessary at the designated DOE/NETL
facility. Additionally ADA-ES will present a technical paper at the DOE/NETL
Annual Contractor’s Review Meeting.

 

29



--------------------------------------------------------------------------------

DOE F 4600.2    ATTACHMENT 4    (12/2004)      
(All Other Editions are Obsolete)    U.S. Department of Energy       FEDERAL
ASSISTANCE REPORTING CHECKLIST       AND INSTRUCTIONS   

 

1.    Identification Number:    2.    Program/Project Title:   
DE-FC26-06NT42774   

“Long-Term Carbon Injection Field Test for >90% Mercury Removal for a PRB Unit
with a Spray Drier and Fabric Filter”

3.   

Recipient:

ADA-ES, Inc.

4.    Reporting Requirements:    Frequency    No. of Copies   

Addresses

 

        A.    MANAGEMENT REPORTING                       

x

x

  

Progress Report

Special Status Report

     

Q

A

   Electronic Version to NETL>    FITS@NETL.DOE.GOV         B.   
SCIENTIFIC/TECHNICAL REPORTING *                (Reports/Products must be
submitted with appropriate DOE F 241. The 241 forms are available at
www.osti.gov/elink.)                             Report/Product    Form        
              

x

x

¨

x

  

Final Scientific/Technical Report

Conference papers/proceedings/etc.*

Software/Manual

Other

Topical

  

DOE F 241.3    

DOE F 241.3    

DOE F 241.4    

 

DOE F 241.3    

  

FG

A

 

 

A

  

Electronic

Version to

E-link>

  

 

http://www.osti.gov/elink-2413

 

(Note-software/manual must be sent to award administrator- see instructions
under section B- Software)

       

*  Scientific/technical conferences only

                       C.    FINANCIAL REPORTING                          

x

¨

¨

  

SF-269, Financial Status Report

SF-269A, Financial Status Report (Short Form)

SF-272, Federal Cash Transactions Report

      Q, FG    Electronic Version To NETL>   

FITS@NETL.DOE.GOV

        D.    CLOSEOUT REPORTING                          

x

x

¨

  

Patent Certification

Property Certificate

Other

     

FC

FC

   Electronic Version To NETL>   

FITS@NETL.DOE.GOV

        E.    OTHER REPORTING                          

¨

¨

  

Annual Inventory Report of Federally Owned Property

Other

       

Electronic

Version

To NETL>

   FITS@NETL.DOE.GOV FREQUENCY CODES AND DUE DATES:          A - As required;
see attached text for applicability.      FG - Final; within ninety (90)
calendar days after the project period ends.      FC - Final - End of Effort.  
   Q - Quarterly; within thirty (30) calendar days after end of the calendar
quarter or portion thereof.      S - Semiannually; within thirty (30) calendar
days after end of project year and project half-year.      YF - Yearly; 90
calendar days after the end of project year.      YP - Yearly Property - due 15
days after period ending 9/30.            5.    SPECIAL INSTRUCTIONS:         

•   The forms identified in the checklist are available at
http://grants.pr.doe.gov. Alternate formats are acceptable provided the contents
remain consistent with the form.

        

•   See General Instructions for the Preparation and Submission of Reports (Jan
2005) on the following page.

      

 

30



--------------------------------------------------------------------------------

GENERAL INSTRUCTIONS FOR THE PREPARATION AND SUBMISSION OF ELECTRONIC REPORTS
(JAN 2005)

The Recipient must prepare and submit all scientific/technical reports
(including conference papers/proceedings, journal articles, software, and
topical reports, if applicable) via E-link at http://www.osti.gov/elink-2413
[see specific instructions below regarding form submittal and format]. If you
have any technical problems with using E-Link or DOE Form 241.3, calls should be
directed to OSTI at 865-576-1223. However, if your question is related to other
submission issues, you should contact the award administrator identified under
block 12 of the DOE F 4600.1 Notice of Financial Assistance Award face page.

For all other reports indicated on the “Federal Assistance Reporting Checklist”
(including management, financial, closeout and other reporting), the Recipient
must prepare and submit these via the internet at FITS@NETL.DOE.GOV.

Successful completion of this award is contingent upon submittal of the reports
or items specified on the “Federal Assistance Reporting Checklist” in accordance
with the following instructions:

Failure to follow these instructions can delay data entry of the report(s) into
the NETL FEDERAL INFORMATION TRACKING SYSTEM (FITS) and result in the report
being lost or considered delinquent.

The level of detail the Recipient provides in the reports must be commensurate
with the scope and complexity of the effort and must be as delineated in the
guidelines and instructions contained herein. The prime Recipient must be
responsible for acquiring data from any contractors or sub recipients and
ensuring that any information submitted is compatible with the requirements of
the DOE.

GUIDELINES FOR ELECTRONIC SUBMISSION AND FILE FORMAT OF NON-SCIENTIFIC/TECHNICAL
REPORTS (includes management, financial, closeout and other reporting).

Production of high-quality, electronic documents is dependent on the quality of
the input that is provided. Thus, the Recipient must submit an electronic
version of each report.

ELECTRONIC REPORTS MUST BE SUBMITTED IN THE ADOBE ACROBAT PORTABLE DOCUMENT
FORMAT (PDF). ELECTRONIC REPORTS SUBMITTED IN A FORMAT OTHER THAN ADOBE WILL BE
RETURNED AND THE REPORT CONSIDERED DELINQUENT. IN ADDITION, THERE CAN BE NO
RESTRICTIONS ON THE PDF FILE SUBMITTED THAT WOULD AFFECT OUR ABILITY TO OPEN OR
EDIT THE REPORT DOCUMENT. THEREFORE, THE ONLY SECURITY METHOD THAT WILL BE
ACCEPTED IS THE ADOBE ACROBAT “NO SECURITY” OPTION. THIS WILL ENABLE US TO
PROPERLY INDEX AND PROCESS REPORT FILES.

Each report must be one integrated file that contains all text, tables,
diagrams, photographs, schematics, graphs, and charts. Files must not be
write-protected or encrypted in any manner.

The electronic file(s) must be submitted via the Internet at: FITS@NETL.DOE.GOV.
An e-mail message sent in conjunction with the file must contain the following
information:

DOE Award Number

Type of Report(s)

Frequency of Report(s)

Reporting Period (if applicable)

Name of submitting organization

Name, phone number and fax number of preparer

 

31



--------------------------------------------------------------------------------

A. MANAGEMENT REPORTING (See Guidelines for Electronic Submission and File
Format of Non-Scientific/Technical Reports)

PROGRESS REPORT

The Progress Report must provide a concise narrative assessment of the status of
work and include the following information:

 

  1. The DOE award number and name of the recipient.

 

  2. The project title and name of the project director/principal investigator.

 

  3. Date of report and period covered by the report.

 

  4. Executive Summary- A well organized summary that highlights the important
accomplishments and new knowledge realized from the project during the reporting
period. It should be no less than one page and no more than two pages in length,
and should be single spaced. This summary must be more comprehensive than the
traditional “abstract” and identify noteworthy advancements in research, design,
manufacture or commercialization of technology developments. Also, summarize
important breakthroughs that resolve critical science and technology risks or
development barriers.

 

  5. Results of work during reporting period- A detailed discussion of the
progress performance. The format will be determined by the DOE Project Officer.
(This section should not contain any proprietary or classified data, or other
information not subject to public release. If such information is important to
reporting progress, do not include the information in this electronic report.
Such information MUST be submitted in a separate hard-copy appendix to this
report as explained under the Supplemental Guidelines below).

A suggested format is:

Approach - this should describe, or reference all experimental, analytical and
fabrication methods being used for the research and development efforts. It
should also provide detail about materials and equipment being used. Standard
methods can be referenced to the appropriate literature, where details can be
obtained. Equipment should be described only if it is not standard, or if
information is not available through the literature or other reference
publications.

Results and Discussion - It is extremely important that this section includes
enough relevant data, especially statistical data, to allow the project manager
to justify the conclusions. With the relevant data, explain how the data was
interpreted and how it relates to the original purpose of the research. Be
concise in the discussion on how this research effort solved or contributed to
solving the original problem. When investigation methods and/or procedures are
being utilized for the first time, they must be described in detail. This
description must contain detailed information on equipment and procedures
utilized, as well as providing a rationale for their use and the accuracy of the
method.

Conclusion - The conclusion should not simply reiterate what was already
included in the “Results and Discussion” section. It should, however, summarize
what has already been presented, and include any logical implications of how the
successes are relevant to technology development in the future. This is
extremely important, since “relevancy” continues to be a criterion of the
program.

 

32



--------------------------------------------------------------------------------

  6. This section should not contain any trade secrets, business sensitive or
classified data, or other information not subject to public release. (This
section should not contain any proprietary or classified data, or other
information not subject to public release. If such information is important to
reporting progress, do not include the information in this electronic report.
Such information MUST be submitted in a separate hard-copy appendix to this
report as explained under the Supplemental Guidelines below.

 

  7. STATUS REPORTING:

The following two sections of the Progress Report are to monitor uncosted
obligations and project schedule/performance.

COST STATUS

The Cost Status reports the actual cost status of the award when compared with
the original Baseline Cost Plan (i.e., the “Forecasted Cash Needs” originally
provided on the SF-424A, Section D).

The suggested format for the Cost Plan/Status follows:

 

33



--------------------------------------------------------------------------------

COST PLAN/STATUS

 

Baseline Reporting Quarter   YEAR 1 Start:   End:   YEAR 2 Start:   End:  
YEAR 3 Start:   End:   Q1         Q2               Q3               Q4        
Q5         Q6               Q7               Q8               Q9        
      Q10               Q11               Q12      

Baseline Cost Plan

(from SF-424A)

  (From 424A,

Sect. D)

              (From 424A,

Sect. E)

                                                     

Federal Share

                                                                         

Non-Federal Share

                                                                         

Total Planned (Federal and Non-

Federal)

                                                                         

Cumulative Baseline Cost

 

                                               

Actual Incurred Costs

                                                                         

Federal Share

                                                                         

Non-Federal Share

                                                                         

Total Incurred Costs-Quarterly

(Federal and Non-Federal)

                                                                         

Cumulative Incurred Costs

 

                                               

Variance

                                                                         

Federal Share

                                                                         

Non-Federal Share

                                                                         

Total Variance-Quarterly (Federal

and Non-Federal)

                                                                         

Cumulative Variance

 

                                               

 

34



--------------------------------------------------------------------------------

Notes:

The Baseline Cost Plan is the “Forecasted Cash Needs” provided on the original
SF- 424A, Section D for the current Budget Period (by Calendar Year Quarter) and
will not be changed. If there are variances in the baseline, provide a brief
analysis and recommendation.

Adjusting the baseline cost requires agreement of the DOE.

For Actual Incurred Costs, the recipient will insert the total amount of actual
costs incurred for the quarterly period being reported, comprised of the DOE
share and Recipient share.

The Variance is derived by subtracting the actual costs from the planned
baseline costs, including an analysis explaining the variance.

MILESTONE STATUS

The Milestone Status measures changes in schedule or completion status of the
originally anticipated (planned) critical path milestones (as set forth in the
Milestone Plan under Attachment 3-SOPO) and their actual completion dates.

The Milestone Plan/Status will:

 

  (1) Identify a set of clearly stated critical path project milestones (as
contained under Attachment 3, SOPO),

  (2) Clearly depict the actual progress achieved toward planned milestones,

  (3) Identify any individual critical path milestone that was not met during
the reporting period, and

  (4) Include a summary statement of the rationale for not meeting the
milestone, a future date (Budget Period, calendar year and quarter) when the
milestone will be met, the impact to the project of missing the milestone (i.e.,
schedule slippage, cost growth, other), and a plan to get back on schedule.

A suggested format for the Milestone Plan/Status is provided below:

 

35



--------------------------------------------------------------------------------

MILESTONE PLAN/STATUS REPORT

 

Task/

Subtask

#

   Critical Path Project    
Milestone Description*      
Project Duration            -            Start:                    End:  

Planned  

Start  

Date  

 

Planned  

End  

Date  

 

Actual  

Start  

Date  

 

Actual  

End  

Date  

  Comments (notes, explanation of  
deviation from baseline plan)        Project Year (PY) 1   PY 2   PY 3          
      Q1      Q2      Q3      Q4      Q5      Q6      Q7      Q8      Q9    
 Q10      Q11      Q12                                                         
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                               
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                                                                
                                 

 

  * NO FEWER THAN TWO (2) MILESTONES SHALL BE IDENTIFIED PER CALENDAR YEAR

 

36



--------------------------------------------------------------------------------

  8. A summary of all of the significant accomplishments during this reporting
period. An “accomplishment” is a significant development or finding that
advances the state-of-the-art with respect to the technology of interest or
significantly contributes to the understanding of a concept or technology.

 

  9. Actual or anticipated problems or delays and actions taken or planned to
resolve them. Identify any event causing a significant schedule slippage or cost
growth; an environmental, safety, or health violation; or the achievement of or
problems encountered for an important performance objective.

 

  10. A description of any product produced or technology transfer activities
accomplished during this reporting period. Identify and describe any activities
to transfer research results or developed technology to other research
stakeholders or users of the technology, such as:

 

  a. Identify publications (list journal name, volume, issue); conference
papers; or other public releases of results as required for submission under
Conference Papers/Proceedings and Journal Articles below.

 

  b. Website or other Internet sites that reflect the results of this project.

 

  c. Networks or collaboration fostered.

 

  d. Technologies/Techniques.

 

  e. Inventions/Patent Applications.

 

  f. Other products, such as data or databases, physical collections, audio or
video, software or netware, models, educational aid or curricula, instruments or
equipment.

SPECIAL STATUS REPORT

The recipient must report the following events to the DOE Project Officer
(identified in Block 11 of the Notice of Financial Assistance Award face page)
by e-mail as soon as possible after they occur. The Special Status Report should
document the incidents listed below:

 

  1. Developments that have a significant favorable impact on the project.

 

  2. Problems, delays, or adverse conditions which materially impair the
recipient’s ability to meet the objectives of the award or which may require DOE
to respond to questions relating to such events from the public The recipient
must report any of the following incidents and include the anticipated impact
and remedial action to be taken to correct or resolve the problem/condition:

 

  a. Any single fatality or injuries requiring hospitalization of five or more
individuals.

 

  b. Any significant environmental permit violation.

 

37



--------------------------------------------------------------------------------

  c. Any verbal or written Notice of Violation of any Environmental, Safety, and
Health statutes.

 

  d. Any incident which causes a significant process or hazard control system
failure.

 

  e. Any event which is anticipated to cause a significant schedule slippage or
cost increase.

 

  f. Any damage to Government-owned equipment in excess of $50,000.

 

  g. Any other incident that has the potential for high visibility in the media.

 

  h. Any incident which causes a significant process or hazard control system
failure, or is indicative of one which may lead to any of the above defined
incidents, is to be reported as soon as possible, but within 5 days of
discovery.

The e-mail correspondence should include:

 

  1. Recipient’s name and address;

  2. Award title and number;

  3. Date;

  4. Brief statement of problem or event;

  5. Anticipated impacts; and

  6. Corrective action taken or recommended.

When an event results in the need to issue a written or verbal statement to the
local media, the statement is to be cleared first; if possible, and coordinated
with NETL Communications and Public Affairs Division, the DOE Project Officer
and the Contracting Officer.

 

B. SCIENTIFIC/TECHNICAL REPORTING (See Guidelines for Electronic Submission and
Organization of Final Scientific/Technical and Topical Reports)

Scientific/Technical Reporting includes: Final Scientific/Technical Report,
Topical Reports, Conference Papers/Proceedings, Software, and Journal Articles.

GUIDELINES FOR ELECTRONIC SUBMISSION AND ORGANIZATION OF FINAL
SCIENTIFIC/TECHNICAL AND TOPICAL REPORTS

Electronic Submission. The final scientific/technical report and topical reports
must be submitted electronically via the DOE Energy Link System (E-Link) at
http://www.osti.gov/elink-2413.

Electronic Format. REPORTS MUST BE SUBMITTED IN THE ADOBE PORTABLE DOCUMENT
FORMAT (PDF) AND BE ONE INTEGRATED PDF FILE THAT CONTAINS ALL TEXT, TABLES,
DIAGRAMS, PHOTOGRAPHS, SCHEMATIC, GRAPHS, AND CHARTS. ELECTRONIC REPORTS
SUBMITTED IN A FORMAT OTHER THAN ADOBE WILL BE RETURNED AND THE REPORT
CONSIDERED DELINQUENT. IN ADDITION, THERE CAN

 

38



--------------------------------------------------------------------------------

BE NO RESTRICTIONS ON THE PDF FILE SUBMITTED THAT WOULD AFFECT OUR ABILITY TO
OPEN OR EDIT THE REPORT DOCUMENT. THEREFORE, THE ONLY SECURITY METHOD THAT WILL
BE ACCEPTED IS THE ADOBE ACROBAT “NO SECURITY” OPTION. THIS WILL ENABLE US TO
PROPERLY INDEX AND PROCESS REPORT FILES.

Materials, such as prints, videos, and books, that are essential to the report
but cannot be submitted electronically, should be sent to the DOE Award
Administrator at the address listed in Block 12 of the Notice of Financial
Assistance Award.

Submittal Form. The report must be accompanied by a completed electronic version
of DOE Form 241.3, “U.S. Department of Energy (DOE), Announcement of Scientific
and Technical Information (STI).” You can complete, upload, and submit the DOE
F.241.3 online via E-Link. You are encouraged not to submit Protected EPAct
Information in these electronic technical reports. These technical reports must
also not contain any Limited Rights Data (such as trade secret, proprietary or
business sensitive information), classified information, information subject to
export control classification, or other information not subject to release. Such
information must be submitted in a separate hard-copy appendix to the electronic
technical and topical reports as explained under Supplemental Guidelines below.

Organization. The following sections should be included (as appropriate) in the
final scientific/technical report and topical reports in the sequence shown. Any
section denoted by an asterisk is required in all final technical and topical
reports.

TITLE PAGE* - The Title Page of the report itself must contain the following
information in the following sequence:

Report Title

Type of Report (Final Scientific/Technical or Topical)

Reporting Period Start Date

Reporting Period End Date

Principal Author(s)

Date Report was Issued (Month [spelled out] and Year [4 digits])

DOE Award Number (e.g., DE-FG26-05NT12345) and if appropriate, task number

Name and Address of Submitting Organization (This section should also contain
the name and address of significant subcontractors/sub-recipients participating
in the production of the report.)

DISCLAIMER* - The Disclaimer must follow the title page, and must contain the
following paragraph:

“This report was prepared as an account of work sponsored by an agency of the
United States Government. Neither the United States Government nor any agency
thereof, nor any of their employees, makes any warranty, express or implied, or
assumes any legal liability or responsibility for the accuracy, completeness, or
usefulness of any information, apparatus, product, or process disclosed, or
represents that its use would not infringe privately owned rights. Reference
herein to any specific commercial product, process, or service by trade name,
trademark, manufacturer, or otherwise does not necessarily constitute or imply
its endorsement,

 

39



--------------------------------------------------------------------------------

recommendation, or favoring by the United States Government or any agency
thereof. The views and opinions of authors expressed herein do not necessarily
state or reflect those of the United States Government or any agency thereof.”

ABSTRACT* - should be a brief, concise summary of the report.

TABLE OF CONTENTS*

EXECUTIVE SUMMARY*—this should be a well organized summary that highlights the
important accomplishments of the research during the reporting period. It should
be no less than one page and no more than two pages in length, and should be
single spaced. This summary must be more comprehensive than the traditional
“abstract.”

REPORT DETAILS - The body of the final scientific/technical or topical report
should address topics such as the following:

Experimental methods: Describe, or reference all experimental methods being
utilized. Also provide detail(s) about materials and equipment used. Standard
methods should reference the appropriate literature, where details can be
obtained. Equipment should be described only if it is not standard, or if
information is not available thru the literature or other reference
publications.

Results and discussions: This section should include enough relevant data,
especially statistical data, to allow the project manager to justify the
conclusions. Explain how the data was interpreted and how it relates to the
original purpose of the research. Be concise in the discussion on how this
research effort solved or contributed to solving the original problem.

Conclusion: The conclusion should not simply reiterate what was already included
in “Results and Discussion” but should summarize what has already been
presented, and include any logical implications of how the successes are
relevant to technology development in the future. This is extremely important,
since “relevancy” continues to be a criterion of the program.

GRAPHICAL MATERIALS LIST(S)

REFERENCES

BIBLIOGRAPHY

LIST OF ACRONYMS AND ABBREVIATIONS

APPENDICES (IF NECESSARY)

SUPPLEMENTAL GUIDELINES

NETL cannot release technical reports that include Limited Rights Data (such as
trade secret, proprietary or business sensitive information). Thus, if such
information is important to technical reporting requirements, it must be
submitted in a separate appendix to the electronic technical report. This
appendix MUST NOT be submitted in an electronic format but rather submitted
separately in TWO GOOD QUALITY PAPER COPIES when the electronic version of the
sanitized technical report is submitted. The

 

40



--------------------------------------------------------------------------------

appendix must not be referenced in or incorporated into the sanitized technical
report deliverable under the award. The appendix must be appropriately marked
and identified. Only the legend provided in the Rights in Data clause in this
award may be placed on the appendix. The appendix must be sent to:

NETL AAD DOCUMENT CONTROL

BUILDING 921

U.S. DEPARTMENT OF ENERGY

NATIONAL ENERGY TECHNOLOGY LABORATORY

P.O. BOX 10940

PITTSBURGH, PA 15236-0940

Further, if this award authorizes the recipient under the provisions of The
Energy Policy Act of 1992 (EPAct) to request protection from public disclosure
for a limited period of time of certain information developed under this award,
the main body of electronic technical reports MUST NOT contain such Protected
Information. TWO GOOD QUALITY PAPER COPIES of such information must be submitted
to the address above in a separate appendix to the sanitized electronic version
of the technical report. The appendix must not be referenced in or incorporated
into, the sanitized technical report deliverable under the award. In accordance
with the clause titled “Rights in Data-Programs Covered Under Special Data
Statutes,” the appendix must be appropriately marked, including the date when
the period of protection for the data ends. The EPAct appendix must be
appropriately identified with the recipient’s name, award number, type of report
(final or topical), and reporting period start and end dates.

Company Names and Logos — Except as indicated above, company names, logos, or
similar material should not be incorporated into reports.

Copyrighted Material — Copyrighted material should not be submitted as part of a
report unless written authorization to use such material is received from the
copyright owner and is submitted to DOE with the report.

Measurement Units — All reports to be delivered under this instrument must use
the SI Metric System of Units as the primary units of measure. When reporting
units in all reports, primary SI units must be followed by their U.S. Customary
Equivalents in parentheses ( ). The Recipient must insert the text of this
clause, including this paragraph, in all subcontracts under this award. Note: SI
is an abbreviation for “Le Systeme International d’Unites.”

FINAL SCIENTIFIC/TECHNICAL REPORT

The Final Scientific/Technical Report must document and summarize all work
performed during the award period in a comprehensive manner. It must also
present findings and/or conclusions produced as a consequence of this work. This
report must not merely be a compilation of information contained in other
reports, but must present that information in an integrated fashion, and shall
be augmented with findings and conclusions drawn from the research as a whole.

 

41



--------------------------------------------------------------------------------

CONFERENCE PAPERS/PROCEEDINGS AND JOURNAL ARTICLES

Content. The recipient must submit a copy of any conference papers/proceedings,
with the following information: (1) Name of conference; (2) Location of
conference (city, state, and country); (3) Date of conference (month/day/year);
and (4) Conference sponsor.

CONFERENCE PAPERS, PROCEEDINGS AND JOURNAL ARTICLES, GENERATED BY A SMALL
BUSINESS OR NONPROFIT ORGANIZATION

The Recipient must submit to DOE for review and approval all documents generated
by the Recipient, or any subcontractor, which communicate the results of
scientific or technical work supported by DOE under this award, whether or not
specifically identified in the award, prior to submission for publication,
announcement, or presentation. Such documents include conference papers,
proceedings and journal articles. Upon completion of review, the DOE Project
Officer will notify the Recipient of approval or recommended changes.

Electronic Submission. Scientific/technical conference paper/proceedings must be
submitted electronically via the DOE Energy Link System (E-Link) at
http://www.osti.gov/elink-2413. Non-scientific/technical conference
papers/proceedings must be sent to the NETL Intranet address at:
FITS@NETL.DOE.GOV.

Electronic Format. Conference papers/proceedings must be submitted in the ADOBE
PORTABLE DOCUMENT FORMAT (PDF) and be one integrated PDF file that contains all
text, tables, diagrams, photographs, schematic, graphs, and charts.

Submittal Form. Scientific/technical conference papers/proceedings must be
accompanied by a completed DOE Form 241.3. The form and instructions are
available on E-Link at http://www.osti.gov/elink-2413. This form is not required
for non-scientific or non-technical conference papers or proceedings.

TOPICAL REPORTS

Topical reports are intended to provide a comprehensive statement of the
technical results of the work performed for a specific task or subtask of the
Statement of Project Objectives, or detail significant new scientific or
technical advances. The topical report format should follow the guidelines set
forth above for technical reporting.

 

C. FINANCIAL REPORTING

FINANCIAL STATUS REPORT (STANDARD FORM 269 OR 269A)

This report is used for the Recipient to provide regular periodic accounting of
project funds expended. The accounting may be on either a cash or accrual basis.
Actual total expenditures and obligations incurred, but not paid, are reported
for each reporting period for each major activity. Provision is made to identify
the Federal and non-Federal share of project outlays for each identified
activity.

 

42



--------------------------------------------------------------------------------

D. CLOSEOUT REPORTING

PATENT CERTIFICATION (DOE F 2050.11)

This certification must be completed with signature and scanned for submission.

This certificate submitted on DOE F 2050.11 is due immediately upon completion
or termination of the award.

PROPERTY CERTIFICATION

This certification must be completed with signature and scanned for submission.

This certificate is due immediately upon completion or termination of the award.
The recipient must attach to this certificate a final/completion inventory of
all recipient acquired real estate, equipment, and materials/supplies as
specified in the appropriate 10 CFR 600 Financial Assistance Regulation.

 

43



--------------------------------------------------------------------------------

ATTACHMENT 5 – BUDGET PAGE(S)

OMB Approval No. 0348 0044

BUDGET INFORMATION -- Non-Construction Programs

 

 

SECTION A - BUDGET SUMMARY

 

       

Grant Program,

Function,

or Activity

(a)

  

Catalog of Federal
Domestic Assistance
Number

(b)

   Estimated Unobligated Funds   New or Revised Budget      

Federal

(c)

 

Non-Federal    

(d)    

 

Federal

(e)

 

Non-Federal

(f)

  

Total

(g)

1.

  BP1                       1,049,936     349,977    $ 1,399,913

2.

 

BP2

                      1,372,600     457,533    $ 1,830,133

3.

                                     $  

4.

                                     $  

5. TOTALS

        $     $       $2,422,536   $ 807,510    $     3,230,046

 

SECTION B - BUDGET CATEGORIES

 

6. Object Class Categories

     GRANT PROGRAM, FUNCTION OR ACTIVITY      Total            (1)     (2)    
(3)     (4)      (5)    

a. Personnel

   $ 319,948                      $ 319,948    

b. Fringe Benefits - Included in j below

                                   

c. Travel

     131,648                        131,648    

d. Equipment

     20,000                        20,000    

e. Supplies

     73,000                        73,000    

f. Contractual

     415,000                        415,000    

g. Construction

                            $      

h. Other

     1,339,090                 1,339,090    $ 1,339,090    

i. Total Direct Charges (Sum of 6a - 6h)

   $ 2,298,686   $     $     $      $ 2,298,686    

j. Indirect Charges

     931,360                        931,360    

k. TOTALS (Sum of 6i & 6j)

   $ 3,230,046   $     $     $      $ 3,230,046    

7. Program Income

                                    

 

  Authorized for Local Reproduction   Standard Form 424A (Rev. 7-97)    
Prescribed by OMB Circular A-102

 

44



--------------------------------------------------------------------------------

 

SECTION C -- NON-FEDERAL RESOURCES

 

 

(a) Grant Program

  (b) Applicant      (c) State                (d) Other Sources            (e)
TOTALS

8.

             $ 807,510                    $ 807,510

9.

                                    $  

10.

                                    $  

11.

                                    $  

12.

  TOTALS (sum of lines 8 and 11)          $ 807,510      $      $      $ 807,510

 

SECTION D -- FORECASTED CASH NEEDS

 

           Total for 1st Year           1st Quarter      2nd Quarter           
3rd Quarter    4th Quarter

13.

 

Federal

     1,049,935     262,484        262,484      262,484      262,483

14.

 

Non-Federal

     349,978     87,494        87,494      87,495      87,495

15.

 

TOTAL (sum of lines 13 and 14)

   $ 1,399,913   $ 349,978      $ 349,978    $ 349,979    $ 349,978

 

SECTION E - BUDGET ESTIMATES OF FEDERAL FUNDS NEEDED FOR BALANCE OF THE PROJECT

 

(a) Grant Program  

 

FUTURE FUNDING PERIODS (Years)

  (b) First      (c) Second            (d) Third    (e) Fourth

16.

               968,918        403,682              

17.

                                       

18.

                                       

19.

                                       

20. TOTALS (sum of lines 16-19)

         $ 968,918        403,682    $      $  

 

SECTION 5 -- OTHER BUDGET INFORMATION

(Attach additional Sheets if Necessary)

 

21.

 

Direct Charges:

   $ 2,298,686         22. Indirect Charges:                   $ 931,360       

23.

 

Remarks:

    
 
 
  Section D reflects the first 13 month Budget Period and Section E reflects the
second 17
month Budget Period. For estimating purposes, the second budget period is
further broken
down into the first 12 month future funding period and the second 5 month future
funding
period.

 

  Authorized for Local Reproduction   Standard Form 424A (Rev. 7-97)) Page 2

 

45